Citation Nr: 1539941	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder.

2.  Entitlement to a heart disorder, to include as secondary to service-connected Chilblain's of the hands and feet.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a March 2010 rating decision, the RO denied entitlement to service connection for a lung disorder, a bilateral knee disorder, and a low back disorder.  In an April 2013 rating decision, the RO denied entitlement to service connection for PTSD due to personal trauma and congestive heart failure or mitral valve prolapse secondary to service-connected residuals of Chilblain's of the hands and feet.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents are duplicative of the evidence in the VBMS file.

Additionally, the Board acknowledges that the issues of entitlement to service connection for hypertension and hypothyroidism have been perfected on appeal, but they have not yet been certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board does have jurisdiction over them at this particular time.

The issues of entitlement to service connection for a heart disorder, an acquired psychiatric disorder, a lung disorder, a bilateral knee disorder, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's claim for service connection for a heart disorder in a March 1995 rating decision.  The Veteran was informed of the decision and of her appellate rights, but she did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the March 1995 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a heart disorder.



CONCLUSIONS OF LAW

1.  The March 1995 rating decision that denied service connection for a heart disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the March 1995 rating decision is new and material, and the claim for service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of service connection for a heart disorder was previously considered and denied by the RO in a rating decision dated in January 2003 on the basis that it was not a well-grounded claim.  The evidence of record at the time of the March 1995 rating decision included service treatment records, a May 1992 VA examination report, and VA treatment records.  In that decision, the RO found that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a heart disorder, that the claimed disorder did not manifest to a compensable degree within one year of her separation, and that there was no current diagnosis of a heart disorder.

The Veteran was notified of the March 1995 rating decision and of her appellate rights; however, she did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the March 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

In May 2012, the Veteran essentially requested that her claim for service connection for a heart disorder be reopened.  Specifically, she sought entitlement to service connection for congestive heart failure or mitral valve prolapse, to include as secondary to service-connected Chilblain's of the hands and feet.  


The evidence associated with the claims file subsequent to the March 1995 rating decision includes private treatment records, VA treatment records, a January 2013 VA heart examination report, statements from the Veteran, and hearing testimony.  Notably, there is new evidence showing that the Veteran was admitted to a private hospital and treated for chest pain in November 2011 and April 2012.  Her discharge diagnosis was angina in November 2011.  In addition, a problem list from the Fort Myers VA Outpatient Clinic indicates that she was diagnosed with mild aortic valve insufficiency and mild mitral valve insufficiency in December 2011.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a heart disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disorder is reopened


REMAND

The Board finds that a remand is necessary to obtain additional VA medical opinions and to obtain any available outstanding service treatment records, service personnel records, and VA treatment records.

First, throughout the appeal, the Veteran has contended that she was hospitalized in Heidelberg and Frankfurt, Germany, during service for complaints related to her claimed heart and lung disorders.  Specifically, she reported that she was treated by a physician who informed her that she had "fluid on her heart."  In addition, she indicated that she was hospitalized for three days during service for inflamed lungs after exposure to a gas chamber.  She stated that she was previously treated for pneumonia during advanced individual training (AIT) and that she had recurrent upper respiratory infections thereafter.  See May 1999 statement, December 2014 Decision Review Officer (DRO) hearing testimony, and May 2015 Board hearing testimony.  A review of the service treatment notes associated with the Veteran's claims file does not show hospital records relevant to these claims.  Rather, the associated service treatment notes show that the Veteran was hospitalized in Heidelberg for viral gastritis.  However, during the May 2015 hearing, the Veteran testified that she was hospitalized on separate occasions for complaints related to her claimed heart and lung disorders.  On remand, the AOJ should make attempts to obtain any outstanding, pertinent hospital records.

Second, on numerous occasions, the Veteran related that she made statements to military police, a colonel, her first sergeant, and a chaplain about claimed in-service sexual assaults.  See July 2010 stressor statement, December 2014 DRO hearing testimony, and May 2015 Board hearing testimony.  In January 2013, the RO requested records from the U.S. Army Crimes Record Center pertaining to two incidents reported by the Veteran that occurred during AIT and after she arrived in Germany to report to her unit between 1985 and 1986.  Later that month, the Crimes Records Division responded that it had no such records.  In February 2013, the RO made a formal finding of unavailability of these records.  However, the RO did not attempt to obtain records of the claimed assaults from the pertinent commands.  Therefore, on remand, further attempts should be made to obtain any relevant records pertaining to the claimed incidents.

Third, during the May 2015 hearing, the Veteran reported that she sought treatment for each of her claimed conditions beginning in October 1990 at the Gainesville VA Medical Center (VAMC).  However, a review of the claims file shows that the earliest VA treatment record associated with the record is a July 1994 hospitalization record from the Gainesville VAMC.  Therefore, on remand, the AOJ should obtain all outstanding VA treatment records.

In addition, the Board finds that additional VA examinations and medical opinions are needed regarding the etiology of the Veteran's claimed heart, acquired psychiatric, bilateral knees, and low back disorders.  

With respect to the Veteran's claimed heart disorder, the Board notes that the Veteran was afforded a VA heart examination in January 2013.  In the examination report, the examiner noted that the Veteran did not have, or have a history of, any diagnosed heart condition.  Upon physical examination, she also determined that there was no evidence of any heart condition.  In addition, the examiner noted that Chilblain's did not usually result in permanent injury and stated there was no temporal relationship between any claimed heart condition and Chilblain's.  However, in May 2015, the Veteran submitted a problem list from the Fort Myers VA Outpatient Clinic that revealed that she was diagnosed with mild aortic valve insufficiency and mild mitral valve insufficiency in December 2011.  Moreover, during the May 2015 Board hearing, the Veteran testified that she was diagnosed with congestive heart failure in 2012 by a physician at the Bay Pines VAMC.  The VA examiner did not address these diagnoses in her January 2013 VA examination report.  Therefore, on remand, the AOJ should obtain a clarifying medical opinion.

The Veteran was also provided a VA PTSD examination in February 2013.  The examiner diagnosed the Veteran with a depressive disorder, not otherwise specified (NOS); however, she did not provide an opinion as to whether the Veteran's depressive disorder was related to her military service.  Rather, the examiner focused her opinion on her determination that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  She indicated that the Veteran's service treatment notes "did not directly refer to [military sexual trauma]," but her service personnel records referred to a permanent change of station in April 1986, withdrawing from a course due to emergency leave from June 1986 to July 1986, an application to withdraw from college courses which noted emergency leave in August 1986 and filed problems from August 1986 to September 1986.  The examiner stated, "It would be purely speculative in nature to say whether or not these are markers of the occurrence of military sexual trauma."  She also indicated that the Veteran did state that she took emergency leave while stationed in Germany after her ex-husband kidnapped her son.

In addition, the February 2013 examiner noted that the Veteran's PTSD symptoms overlapped with the symptoms of depression; therefore, it was difficult to provide a nexus between those symptoms and the Veteran's claimed sexual assaults.  She also indicated that the Veteran had numerous pre- and post-service stressors that contributed to her psychiatric problems, including sexual abuse, chronic pain, a daughter with substance abuse problems, and the process of adopting her grandson.  The examiner also stated, "It would be speculative to explain the discrepancy in reported diagnosis of PTSD documented by treatment providers without review of how they derived their diagnosis without supportive testing or interview scales."

As such, the evidence of record does not include any medical opinion addressing the etiology of the Veteran's depressive disorder, and the opinions regarding the alleged personal assault are speculative.  For these reasons, another VA medical opinion is needed to adjudicate the claim for service connection for an acquired psychiatric disorder.

Finally, with respect to the Veteran's claims for service connection for a bilateral knee disorder and a low back disorder, the Board notes that the Veteran has not been provided VA examinations with respect to these claims.  The Board finds that a VA examination and a medical opinion are needed to address the nature and etiology of any current bilateral knee and low back disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder, an acquired psychiatric disorder, a lung disorder, a bilateral knee disorder, and a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to specifically include any VA treatment notes dated from approximately October 1990 to August 2008 from the Gainesville VAMC, Bay Pines VAMC, and/or Fort Myers VA outpatient clinic.

2.  The AOJ should request the Veteran's complete service personnel records and service treatment records from the National Personnel Records Center (NPRC) or any other appropriate location or entity.  In particular, a search should be made for documentation of any hospitalizations in Heidelberg and Frankfurt, Germany, from 1985 to 1987 for the Veteran's heart or lungs.

All attempts and responses should be documented in the claims file. 

3.  The AOJ should request from the U.S. Army Criminal Investigation Command at Fort Belvoir, Virginia, the Department of the Army Judge Advocate General (JAG) at the Pentagon in Washington, DC, and any other appropriate repositories, including the commands in which the alleged incidents took place, any information concerning statements made or actions taken in connection with the alleged sexual assaults during the Veteran's AIT in 1985 at Fort Belvoir and in transit to her unit in Germany in 1986.  Specifically, the Veteran reported that she made a statement concerning the first incident to a military policeman and a colonel.  She also reported that she made a statement, along with ten to twelve other female soldiers, about the second incident to a female first sergeant when the women were questioned and held in an auditorium for four days before being released to their units.  See August 2010 Vet Center treatment note, February 2013 VA PTSD examination report, December 2014 DRO hearing transcript, and May 2015 Board hearing transcript.

4.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the January 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current heart disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should also be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current heart disorders.  

For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should also state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected Chilblain's of the hands and feet.

In making this determination, the examiner should interview the Veteran and consider the Veteran's contentions that she was hospitalized in December 1988 in Heidelberg, Germany, and treated for angina during service; that she was diagnosed with congestive heart failure in 2012 by a VA physician at Bay Pines VAMC.  In addition, the examiner should address the Veteran's May 2015 submission of a problem list from the Fort Myers VA Outpatient Clinic that revealed that she was diagnosed with mild aortic valve insufficiency and mild mitral valve insufficiency in December 2011.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran had any behavioral changes indicative of a personal assault in service.

The examiner should identify all current psychiatric disorders.

For any diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that that the disorder is related to the Veteran's military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

If there is a verified stressor or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

In making this determination, the examiner should interview the Veteran and consider the following evidence of record:

(1) A February 1995 VA treatment note in which it was determined that the Veteran had a history of depression and was diagnosed with a mood disorder secondary to a general medical condition (hypothyroidism);

(2) A July 2008 VA psychiatric consultation note in which the Veteran reported clinically significant psychiatric symptoms since her mother's death in 2002.  She also denied a history of mental health problems or treatment, and she indicated that she experienced sexual trauma during service, but declined to elaborate in the nature of the abuse;

(3) A July 2010 stressor statement in which the Veteran described two incidents: (a) she was thrown into a room of naked medics during AIT in 1985 at Fort Belvoir; and (b) she was locked in a room and fondled by an E-6 while in transit to her unit in 1986;

(4) An August 2010 Vet Center treatment note in which the Veteran described three in-service incidents: (a) during AIT, a male threatened sexual assault, but she escaped, (b) during her initial assignment to Germany, she was locked in a room, threatened, and pushed by two men, and later found out that three females were sexually assaulted that night; and (c) after two and a half years in the Army, she was a driver for her commanding officer, who prevented her from eating for 72 hours and inappropriately touched her;

(5) The February 2013 VA PTSD examination report in which the Veteran described pre-military stressors, including the divorce of her first husband after he sexually assaulted an underage girl in Vietnam, a rape at knifepoint at the age of 16 by a man in a van, and an attempted rape at nearly age 18 by a paternal uncle;

(6) The February 2013 VA PTSD examination report in which the Veteran described being afraid of her daughter and son-in-law due to their drug abuse following her military service;

(7) The February 2013 VA PTSD examination report in which the Veteran described the following in-service incidents: (a) during AIT, a male E-6 grabbed her, fondled her, and shoved her into a room full of naked male medics, (b) being grabbed, threatened, and locked in a room by another male soldier after reporting to Germany, (c) learning that her ex-husband kidnapped her son and taking emergency leave to return to the states to find her son, (d) from 1986 to 1987, a noncommissioned officer in her motor pool made repeated sexual innuendos towards her, attempted to fondle her, and attempted to sexually assault her, (e) while she was on CQ duty in Germany in 1988, a male soldier from another company made sexual remarks to her, got on top of her, and sexually assaulted and threatened her;

(8) The December 2014 DRO hearing testimony, in which the Veteran testified as to the 1985 AIT incident, the incident when she initially arrived in Germany, and the kidnapping of her son by her ex-husband while she was stationed in Germany; and

(9) The May 2015 Board hearing testimony in which the Veteran testified as to the 1985 AIT incident, the incident when she initially arrived in Germany, the kidnapping of her son, and the stress of being one of four females in the 58 Signal Unit, where she was "constantly harassed."

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a bilateral knee disorder that is causally or etiologically related to her military service.

In making this determination, the examiner should consider the Veteran's May 2015 Board hearing testimony in which she indicated that she initially injured her left knee in a fall on ice trying to get satellite dishes and generators set up in the field and that she injured her right knee in the field when she fell down holding a satellite dish during a storm.  She stated that she was placed on restricted duty in 1987 and then she reinjured her knees in the field.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a low back disorder that is causally or etiologically related to her military service.

In making this determination, the examiner should consider the Veteran's May 2015 Board hearing testimony in which she indicated that she initially injured her low back while preparing for a field exercise.  She indicated that she was loading a truck, slipped on ice, and hit her back and tailbone on a trailer.  She indicated that she was subsequently put on a 90-day profile for restricted duty to an orderly room.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
8.  The AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in compliance with the directives.  If any development is incomplete, appropriate corrective action should be implemented.  The AOJ should also conduct any other development deemed necessary as a result of the actions taken in the preceding paragraphs.
 
9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


